Citation Nr: 0725937	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  98-03 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for spinal cord infarction.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran served on active duty from December 1951 to May 
1952.

In a December 1997 rating decision, the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO), denied entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for spinal cord infarction.  

In August 2000, the Board denied the veteran's claim.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In May 2001, the Court issued an 
order vacating the Board's August 2000 decision and remanding 
the case to the Board for consideration of the veteran's 
claim pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).

In May 2002, the Board considered the VCAA and denied the 
veteran's claim.  In December 2002, the Court again issued an 
order vacating the Board's May 2002 decision and remanding 
the case to the Board for further consideration of the 
veteran's claim pursuant to the VCAA. 

The Board again denied the veteran's claim in September 2004.  
In a November 2006 Memorandum Decision, the Court determined 
that further development was necessary and in a December 2006 
order, vacated and remanded the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It its November 2006 Memorandum Decision, the Court concluded 
that the Board's reliance on the medical opinions of record 
was erroneous because it appeared that neither physician who 
provided an opinion had reviewed the veteran's treatment 
records.  The Court also pointed out that neither of the 
physicians specifically acknowledged what medications the 
veteran was taking at the time of his spinal cord infarction, 
or the regularity with which he took his medication.  In sum, 
the Court concluded that the evidence of record was 
insufficient to adequately resolve the veteran's claim.  

The Board notes that the veteran was most recently sent a 
letter pertaining to VA's duty to assist in June 2004.  Since 
then, the Court has determined that proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Moreover, on March 3, 2006, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

On remand, the AOJ should ensure that the veteran is sent a 
current duty to assist letter and is given an appropriate 
time in which to respond.

The AOJ should review the order of the Court.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send a duty to assist 
letter with respect to the issue on 
appeal which complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 (b), to 
include notice that the veteran should 
submit any pertinent evidence in his 
possession.  The letter must address the 
provisions of benefits under 38 U.S.C.A. 
§ 1151, not service connection.

The veteran is notified that if he has 
evidence supportive of his appeal, he 
must submit such evidence to VA.

2.  The AOJ should obtain a certification 
from the appropriate VA facility.  The 
certification should establish when the 
veteran's medications were mailed or 
forwarded in the fall and or early winter 
1996.

3.  After the above certification is 
obtained, the veteran should be scheduled 
for a VA examination to determine the 
nature and etiology of the spinal cord 
infarction.  The claims file and the 
treatment records must be made available 
to the examiner.  Upon examination and 
review of the record, the examiner should 
indicate in the examination report the 
medications the veteran was prescribed 
and taking at the time of his spinal cord 
infarction, to include the regularity 
with which he took his medication.  Then, 
the examiner should provide an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the proximate 
cause of the veteran's spinal cord 
infarction was training, hospital care, 
medical or surgical treatment, or an 
examination furnished by VA.

The complete rationale for all opinions 
expressed should be fully discussed in 
the examination report, with specific 
reference to the evidence of record where 
appropriate.
  
If upon completion of the above development the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


